DETAILED ACTION
	This Office Action is in response to an Application, filed 08 March 2021, wherein Claims 1-5 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01 June 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 recites:
“A method of generating and handling of Digital Subscriber Line (DSL) connection profiles, comprising: collecting, each time a service is requested by a user of a DSL-connection, individual service-based-data, wherein the individual service-based-data comprise the start time and end time of use of the requested service and a transmit spectrum routed via the DSL-connection during the use of the requested service; analyzing the collected individual service-based-data and based thereon assigning to the analyzed collected individual service-based-data a current individual DSL-connection profile comprising individual repetition times and an individual mean transmit data rate; comparing the current individual DSL-connection profile with an individual DSL- connection profile stored in an operations scheduling memory; and based on the comparing, updating an already stored individual DSL-connection profile based on the current individual DSL-connection profile or storing the current individual DSL-connection profile as a further individual DSL-connection profile in the operations scheduling memory; wherein the method further comprises: prior to each time of repetition of a stored individual DSL-connection profile, setting a start time of correspondingly adjusting the condition of the DSL-connection to respectively match a respective imminent stored individual DSL-connection profile.”

The closest prior art of Mendiola et al. (US 20160212754) discloses a system that stores user profiles and allocates bandwidth at certain times according to historical statistics; the profiles including things such as connection times and trends of the user. Feezell et al. (US 20200382538) describes the use of connection profiles with expected tags and other factors including speed, type, number of connections, times, etc.. Bednarz et al. (US 20160006622) describes a method of auto-adjusting a user’s broadband profile based on the usage and need of the user. Sasindran et al. (US 20200008138) describes a method of using and switching CBRS profiles based on various factors of the user including location, signal strength, content, and various other factors. Schnitzer et al. (US 20180131582) describes a method of generating and managing broadband profiles for users based on various factors including power management, usage, signal strength, and various other factors.

	The closest prior art disclose some aspects of the claimed invention, however, none of the closest prior art disclose the specific claimed method steps. Nor would one of ordinary skill in the art find it obvious to bridge any potential combination with the closest prior arts, with any reasonable motivation(s), to arrive at the claimed invention without using hindsight reasoning to produce the motivation(s) to combine the prior arts. Accordingly, Claims 1-5 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459